Citation Nr: 0709398	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In December 2006, the veteran and his wife testified via 
videoconference before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  Service connection is in effect for prostate cancer 
(60%); history of injury to right leg with anterior 
compartment syndrome, status post resection (30%); tinnitus 
(10%); history of peptic ulcer disease and hiatal hernia with 
history of reflux (10%); history of low back strain with 
degenerative changes (10%); bilateral sensorineural hearing 
loss (0%); and status-post hemorrhoidectomy (0%).

2.  The veteran's service-connected disabilities prevent him 
from securing or following substantially gainful employment, 
considering the impairment from the disabilities and his 
educational and occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Analysis

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

In this case, the veteran is service-connected for prostate 
cancer (60%); history of injury to right leg with anterior 
compartment syndrome, status post resection (30%); tinnitus 
(10%); history of peptic ulcer disease and hiatal hernia with 
history of reflux (10%); history of low back strain with 
degenerative changes (10%); bilateral sensorineural hearing 
loss (0%); and status-post hemorrhoidectomy (0%); for a 
combined evaluation of 80%.  Thus, the veteran does meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a) 

The question that remains, however, is whether his service- 
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non service-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

According to the veteran's TDIU application, dated in August 
2004, he completed two years of college and a "computer 
repair technology course.  He owned a computer store, but 
indicated that he had to close it in August 2003 because he 
became too disabled to work.  The record also demonstrates 
that the veteran had prior experience as a club manager. 

On review, the Board concludes that the veteran is entitled 
to TDIU.  During his personal hearing, the veteran attributed 
his inability to work primarily to his service-connected 
prostate disability.  Review of the claims folder shows that 
the veteran underwent a radical prostatectomy in 2003.  
Subsequent to the surgery, the veteran reported experiencing 
increased urinary frequency, incontinence, and leakage.  
During his March 2004 VA examination, he reported using 
padding to prevent wetting of his underwear.  The VA examiner 
opined that the veteran's urinary frequency and incontinence 
requires the use padding several times per day to prevent 
wetting, and causes disruption to his normal activities.

During his personal hearing, the veteran stated that he 
changes his padding approximately six times per day.  He 
estimated using 3-4 cases of pads (containing 120 pads each) 
during a three-month period.  He further stated that his 
urinary frequency causes him to be in the bathroom for a good 
part of the night, and in turn, he gets limited sleep.  The 
Board notes that while the veteran, as a layperson, is not 
competent to render a medical diagnosis, he is competent to 
report his symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board acknowledges that the veteran has some non service-
connected disabilities which may have an impact on his 
employability.  Nevertheless, given the severity of the 
veteran's service-connected prostate disability, in 
particular; the March 2004 VA opinion; and the testimony 
regarding his urinary frequency and incontinence, the Board 
finds that, resolving any doubt in the veteran's favor, a 
preponderance of the evidence establishes that the veteran is 
unemployable due to his service-connected disabilities.  
Thus, the Board concludes that entitlement to a TDIU is 
warranted.  


ORDER

Entitlement to a TDIU is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


